EXAMINER’S AMENDMENT/EXAMINER’S COMMENT/REASONS FOR ALLOWANCE

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Evan R. Witt on April 1, 2021.
The application has been amended as follows: 
Claims

Please amend the claims as follows:

1. (Currently Amended) A battery box, comprising:
a box body comprising a first lateral wall, a second lateral wall, a third lateral wall, a fourth lateral wall, and a bottom wall, wherein the first lateral wall has a first opening, the second lateral wall has a second opening, the bottom wall has a third opening, and the third lateral wall has a fourth opening, wherein the first opening, the second opening and the third opening face different directions and the fourth opening, the second opening and the third opening face different directions, wherein the third lateral wall is opposed to the first lateral wall and the fourth lateral wall is opposed to the second lateral wall, wherein the first lateral wall, the second lateral wall, and the bottom wall are arranged beside each other, wherein the third lateral wall, the second lateral wall, and 
a casing comprising a first sheltering plate, a second sheltering plate, a third sheltering plate and a fourth sheltering plate, wherein the box body is disposed within the casing, the first sheltering plate is aligned with the first lateral wall, the second sheltering plate is aligned with the second lateral wall, the third sheltering plate is aligned with the bottom wall, the fourth sheltering plate is aligned with the third lateral wall;
a first push element movably penetrated through the first opening of the first lateral wall, wherein the first push element is moved along a first axis in response to a first external force;
a second push element movably penetrated through the second opening of the second lateral wall, wherein the second push element is moved along a second axis in response to a second external force; 
a third push element movably penetrated through the third opening of the bottom wall, wherein the third push element is moved along a third axis in response to a third external force,
wherein the first axis, the second axis and the third axis are not in parallel with each other, and an accommodation space of the box body is defined by the first push element, the second push element and the third push element according to a usage state of the battery box;
at least one first elastic element contacted between the first sheltering plate and the first push element, wherein the first push element is moved along the first axis and penetrated through the first opening of the first lateral wall in response to an elastic restoring force of the first elastic element;
at least one second elastic element contacted between the second sheltering plate and the second push element, wherein the second push element is moved along the second axis and penetrated through the second opening of the second lateral wall in response to an elastic restoring force of second first elastic element;
at least one third elastic element contacted between the third sheltering plate and the third push element, wherein the third push element is moved along the third axis and penetrated through the third opening of the bottom wall in response to an elastic restoring force of third first elastic element; and
at least one fourth elastic element contacted between the fourth sheltering plate and the fourth push element, wherein the fourth push element is moved along the first axis and penetrated through the fourth opening of the third lateral wall in response to an elastic restoring force of the fourth elastic element.

8. (Cancelled).

EXAMINER’S COMMENT
Allowable Subject Matter
Claims 1-7, 9 and 10 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach or suggest the combination of structural limitations comprising the battery box as recited in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMEN V LYLES-IRVING whose telephone number is (571)270-3783.  The examiner can normally be reached on 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/CARMEN V LYLES-IRVING/Primary Examiner, Art Unit 1724